DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The examiner acknowledges the amending claims 1, 5, 6, 7, 11, 14 and 16 by the amendment submitted by the applicant(s) filed on November 29, 2021.  Claims 1 – 20 are pending in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With regard claim 1, the limitation “for each of the emitters, each adjacent emitter is part of a different emitter group, of the plurality of emitter groups, than an emitter group associated with the emitter” is considered indefinite.  Is not clear which emitter 

 With regard claim 7, the limitation “each adjacent emitter is part of a different plurality of emitters, of the first plurality of emitters, the second plurality of emitters, and the third plurality of emitters, than the emitter” is considered indefinite.  Is not clear which emitter the applicant referee to.  Which emitter the applicant referee to?  For purpose of examination, the examiner interpreted like “each adjacent emitter is part of a different plurality of emitters, of the first plurality of emitters, the second plurality of emitters, and the third plurality of emitters, than the adjacent emitter”. 

With regard claim 14, the limitation “for each of the VCSELs, each adjacent VCSEL is part of a different group of VCSELs, of the at least three groups of VCSELs, than a VCSEL group associated with the VCSEL” is considered indefinite.  Is not clear which emitter the applicant referee to.  Which emitter the applicant referee to?  For purpose of examination, the examiner interpreted like “for each of the VCSELs, each adjacent VCSEL is part of a different group of VCSELs, of the at least three groups of VCSELs, than a VCSEL group associated with the adjacent VCSEL”. 
Claims 2 – 6, 8 – 13 and 15 – 20 depend on claims 1, 7 and 14, are rejected since they inherit the indefiniteness of the claims on which they depend.
Appropriated correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3 – 4, 7, 9 – 10, 14, 16 – 18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xu et al. (WO 2019/040506).


    PNG
    media_image1.png
    587
    912
    media_image1.png
    Greyscale


Regarding claim 1, Xu discloses an optical device comprising: 

each emitter group (see Figure 6, Characters 1 – 3 (661 – 663)) being independently addressable from other emitter groups (see Abstract), of the plurality of emitter groups (see Figure 6, Characters 1 – 3 (661 – 663)), for independently lasing (see Abstract, and paragraphs [0009 and 0036]), and 
emitters of the plurality of emitter groups (see Figure 6, Characters 1 – 3 (661 – 663)) being interspersed within the emitter array such that a minimum emitter-to-emitter distance within the emitter array is less than a minimum emitter-to-emitter distance within any of the emitter groups (see Figure 6, Characters 1 – 3 (661 – 663), Abstract, and paragraphs [0009 and 0036] for example, the distance between the plurality emitters (see Figure 6, Character 2 (662)) and the plurality emitters (see Figure 6, Character 3 (663)) is minimum than the distance between the two emitter of the plurality emitters groups (see Figure 6, Character 1 (661)) and/or the distance between the two emitter of the plurality emitters groups (see Figure 6, Character 2 (662)) and/or the distance between the two emitter of the plurality emitters groups (see Figure 6, Character 3 (663))), and
and for each of the emitters (see Figure 6, Characters 1 – 3 (661 – 663)), each adjacent emitter is part of a different emitter group (see Figure 6, Characters 1 – 3 (661 

Regarding claim 3, Xu discloses the minimum emitter-to-emitter distance (see Figure 6) within any of the emitter groups (see Figure 6, Characters 1 – 3 (661 – 663)) is selected to avoid overlap of emission spots at a particular depth of field when lasing only one of the emitter groups (see paragraph [0013]). 

Regarding claim 4, Xu discloses a plurality of electrodes (see Figure 6, Characters 665 – 667, the reference called “contact pads” or “pads”, Abstract and paragraphs [0009 and 0036]), each providing an electrical connection to a respective one of the plurality of emitter groups (see Figure 6, Characters 1 – 3 (661 – 663), Abstract and paragraphs [0009 and 0036]), 
 	wherein each of the plurality of electrodes (see Figure 6, Characters 665 – 667) is configured to provide electrical power to a respective one of the plurality of emitter groups (see Figure 6, Characters 1 – 3 (661 – 663)) and independently from other electrodes of the plurality of electrodes (see Figure 6, Characters 665 – 667, Abstract and paragraphs [0009 and 0036])). 

Regarding claim 5, Xu discloses an emitter group (see Figure 6), of the plurality of emitter groups (see Figure 6, Characters 1 – 3 (661 – 663)), has irregular spacing among emitters of the emitter group (see Figure 6).  

Regarding claim 7, Xu discloses an optical device, comprising: 
an emitter array (see Figure 6, Characters 1 – 3 (661 – 663)) including a first plurality of emitters (see Figure 6, Character 1 (661)), a second plurality of emitters (see Figure 6, Character 2 (662)), and a third plurality of emitters (see Figure 6, Character 3 (663)), 
 	wherein emitters from the first plurality of emitters (see Figure 6, Character 1 (661)), the second plurality of emitters (see Figure 6, Character 2 (662)), and the third plurality of emitters (see Figure 6, Character 3 (663)) are interspersed in the emitter array (see Figure 6, Abstract, and paragraphs [0009 and 0036]), such that, each adjacent emitter (see Figure 6, Characters 1 – 3 (661 – 663)) is part of a different plurality of emitters (see Figure 6, Characters 1 – 3 (661 – 663)), of the first plurality of emitters (see Figure 6, Character 1 (661)), the second plurality of emitters (see Figure 6, Character 2 (662)), and the third plurality of emitters (see Figure 6, Character 3 (663)), than the emitter (for example, the plurality emitters (see Figure 6, Character 2 (662)) and the plurality emitters (see Figure 6, Character 3 (663)) are adjacent emitter and are part of a different emitter group or the plurality emitters groups (see Figure 6, Character 1 (661)) and the plurality emitters (see Figure 6, Character 3 (663)) are adjacent emitter and are part of a different emitter group),

the second minimum emitter-to-emitter distance (see Figure 3) being a minimum emitter-to-emitter distance between any two emitters of the first plurality of emitters (see Figure 6, Character 1 (661)), a minimum emitter-to-emitter distance between any two emitters of the second plurality of emitters (see Figure 6, Character 2 (662)), or a minimum emitter-to-emitter distance between any two emitters of the third plurality of emitters (see Figure 6, Character 3 (663)), and 
wherein the first plurality of emitters (see Figure 6, Character 1 (661)), the second plurality of emitters (see Figure 6, Character 2 (662)), and the third plurality of emitters (see Figure 6, Character 3 (663)) are independently addressable for independent lasing (see Abstract, and paragraphs [0009 and 0036]). 

Regarding claim 9, Xu discloses the second minimum emitter-to-emitter distance (see Figure 6) is selected to avoid overlap of emission spots at a particular depth of field when lasing only one of the first plurality of emitters (see Figure 6, Character 1 (661)), the 

Regarding claim 10, Xu discloses electrodes (see Figure 6, Characters 665 – 667, the reference called “contact pads” or “pads”, Abstract and paragraphs [0009 and 0036]) to provide electrical connections to the first plurality of emitters (see Figure 6, Character 1 (661)), the second plurality of emitters (see Figure 6, Character 2 (662)) or the third plurality of emitters (see Figure 6, Character 3 (663)), 
wherein the electrodes (see Figure 6, Characters 665 – 667) are configured to provide electrical power to each of the first plurality of emitters (see Figure 6, Character 1 (661)), the second plurality of emitters (see Figure 6, Character 2 (662)) or the third plurality of emitters (see Figure 6, Character 3 (663)), respectively and independently from each other (see Abstract and paragraphs [0009 and 0036])). 

Regarding claim 14, Xu discloses a vertical cavity surface emitting laser (VCSEL) array (see Figure 6, Characters 1 – 3 (661 – 663)), comprising: 
at least three groups of VCSELs (see Figure 6, Characters 1 – 3 (661 – 663)), 
wherein VCSELs of a first group (see Figure 6, Character 1 (661)) of the at least three groups of VCSELs (see Figure 6, Characters 1 – 3 (661 – 663)) are interspersed (see Abstract, and paragraphs [0009 and 0036]) among VCSELs of a second group (see Figure 6, Character 2 (662)) of the at least three groups of VCSELs (see Figure 6, Characters 1 – 3 (661 – 663)), the VCSELs of the second group (see Figure 6, Character 2 (662)) of VCSELs are interspersed (see Abstract, 
wherein, for each of the VCSELs (see Figure 6, Characters 1 – 3 (661 – 663)), each adjacent VCSEL is part of a different group of VCSELs (see Figure 6, Characters 1 – 3 (661 – 663)), of the at least three groups of VCSELs (see Figure 6, Characters 1 – 3 (661 – 663)),  than a VCSEL group associated with the VCSEL (for example, the plurality emitters (see Figure 6, Character 2 (662)) and the plurality emitters (see Figure 6, Character 3 (663)) are adjacent emitter and are part of a different emitter group or the plurality emitters groups (see Figure 6, Character 1 (661)) and the plurality emitters (see Figure 6, Character 3 (663)) are adjacent emitter and are part of a different emitter group)
wherein a first minimum emitter-to-emitter distance between any two adjacent VCSELs of the at least three groups of VCSELs of the VCSEL array is less than a second minimum emitter-to-emitter distance between two VCSELs of any one of the at least three groups of VCSELs (see Figure 6, Characters 1 – 3 (661 – 663), Abstract, and paragraphs [0009 and 0036], for example, for example, the distance between the plurality groups of VCSELs (see Figure 6, Character 2 
wherein the VCSEL array (see Figure 6, Characters 1 – 3 (661 – 663)) is configured such that the at least three groups of VCSELs are capable of lasing independently of each other (see Abstract, and paragraphs [0009 and 0036]). 

Regarding claim 16, Xu discloses the at least three groups of VCSELs (see Figure 6, Characters 1 – 3 (661 – 663)) are capable of lasing at different times (see paragraph [0013]). 

Regarding claim 17, Xu discloses electrodes (see Figure 6, Characters 665 – 667, the reference called “contact pads” or “pads”, Abstract and paragraphs [0009 and 0036])  providing electrical connections to the at least three groups of VCSELs (see Figure 6, Characters 1 – 3 (661 – 663)), 
	wherein the electrodes (see Figure 6, Characters 665 – 667) are configured to provide electrical power independently from each other (see Abstract and paragraphs [0009 and 0036])). 

Regarding claim 18, Xu discloses patterns of VCSELs corresponding to the at least three groups of VCSELs (see Figure 6, Characters 1 – 3 (661 – 663)) are different than a pattern of VCSELs for the VCSEL array (see Figure 6). 
Regarding claim 20, Xu discloses the second minimum emitter-to-emitter distance (see Figure 6) is selected to avoid overlap of emission spots of VCSELs at a particular depth of field (see paragraph [0013]) when lasing only one of the at least three groups of VCSELs (see Figure 6, Characters 1 – 3 (661 – 663)).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 6, 8, 11 – 13, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (WO 2019/040506).

Regarding claims 2, 8 and 15, Xu discloses the claimed invention except for a product of the minimum emitter-to-emitter distance within the emitter array and a value equal to at least a square root of two is less than the minimum emitter-to-emitter distance within any of the emitter groups and a product of the first minimum emitter-to-emitter distance and a value equal to at least a square root of two is less than the corresponding second minimum emitter-to-emitter distance. It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to modify a product of the minimum emitter-to-emitter distance within the emitter array In re Aller, 105 USPQ 233.
In addition, the selection of the minimum emitter-to-emitter distance, it’s obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill or art) and In re Aller, 105 USPQ 233 (CCPA 1995) (selection of optimum ranges within prior art general conditions is obvious).  

Regarding claims 6 and 11, Xu discloses the claimed invention except for the emitter array has a non-random pattern of emitters formed from the plurality of emitter groups and each of the first plurality of emitters, the second plurality of emitters and the third plurality of emitters has a non-random pattern within the emitter array.  It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to modify the emitter array has a non-random pattern of emitters formed from the plurality of emitter groups and each of the first plurality of emitters, the second plurality of emitters and the third plurality of emitters has a non-random pattern within the emitter array as suggested to the device of Xu, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
       
Regarding claims 12, 13 and 19, Xu discloses the claimed invention except for each of the first plurality of emitters, the second plurality of emitters, and the third plurality of emitters has a non-random pattern within the emitter array, a wherein the emitter array has a non-random pattern of emitters with an irregular spacing between emitters of the emitter array, the first plurality of emitters, the second plurality of emitters, and the third plurality of emitters has a non-uniform pattern of emitters, and wherein the emitter array has a non-random pattern of emitters formed from the first plurality of emitters, the second plurality of emitters, and the third plurality of emitters and the patterns of VCSELs are non-uniform patterns of VCSELs and the pattern of VCSEL is a non-random pattern of VCSELs. It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to modify each of the first plurality of emitters, the second plurality of emitters, and the third plurality of emitters has a non-random pattern within the emitter array, a wherein the emitter array has a non-random pattern of emitters with an irregular spacing between emitters of the emitter array, the first .

Response to Arguments
Applicant's arguments filed November 29, 2021 have been fully considered but they are not persuasive.  Applicant argument: Xu on paragraph 36, reference characters 1, 2, 3, and 4 each refer to a "group" and reference characters 661, 662, 663, and 664 each refer to a "VCSEL."
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELMA R FORDE whose telephone number is (571)272-1940. The examiner can normally be reached M - TH 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun O Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

      /Delma R Fordé/           Examiner, Art Unit 2828                                                                                                                                                                                             
/XINNING(Tom) NIU/           Primary Examiner, Art Unit 2828